Title: John Hartwell Cocke to James Madison, 13 November 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Bremo
                                
                                 Nov. 13. 1827.
                            
                        
                        
                        I was prevented by ill health from visiting the University until last week, and therefore did not receive
                            your last letter as soon as I otherwise should, Mr. Garrett having dispatched it to me by post just before I reached his
                            House. I have now to regret it the more, from finding it contained the request, to suspend further proceedings in regard
                            to Dr Jones appointment, as in conformity to your former letter. I had written inviting Dr. Jones to come on in the
                            confidence that the Board of Visitors would confirm his appointment.
                        I have the pleasure to inform you, that there appears to be order & regularity prevailing generally
                            at the University and in short I heard no complaints except against our old offenders the Hotel keepers. From information
                            I obtained chiefly from Mr. Garrett & Mr. Trist, I can’t doubt, that their bankrupt condition, (for this is the
                            case with all of them except Minor who you will consider as not included in these remarks) is exerting a most unfortunate
                            influence upon the public feeling towards the Institution. It is stated, for Example, that a Drover who supplied them with
                            pork last year to the amount of $1500. will not be able to get a Dollar out of them—Minor had determined to give up his
                            Hotel until my late visit, in consideration of the small profits he could make from one fourth of the present number of
                            Studts. I have some hope however that I prevailed upon him to suspend his final determination a little longer—He says
                            with 50 boarders & not less, it will be an object worth his remaining for, and I find it is Mr. Garretts opinion,
                            that unless we modify our regulations so as to give pretty good assurance of this number to Each Hotel, we shall not be
                            able to command such men as ought to be in the Hotels. The inclosed Memo. from Mr. T. will show his probable concurrence
                            in this opinion. While the number of students boarding at the University does not exceed 100 as at present, I should
                            exercise the power given to the Executive Committee of notifying through the Proctor on or before the 1st. Decr. all the
                            present Hotel Keepers, except Minor, that their contracts would cease with the year 1827. Under this arrangement I know
                            Mr. Minor would gladly remain, and I am informed, that Major James Carr of Charlottesville who offered himself to the
                            Visitors in July for a Hotel, but who has since become doubtful, under the prospect of getting only one fourth of the
                            present whole number of Boarders, will also gladly take a Hotel with any prospect of increased numbers. Indeed, I am
                            informed, he will at any rate offer himself as one of the Four, under the late regulation looking for increased Numbers in
                             future. Mr. Garrett—speaks in high terms of Mr. Carr & thinks he is a man who will fill one of the Hotels in
                            all respects satisfactorily. He further suggests that, if the number of Hotel keepers were reduced to two the Institution
                            need not thereby lose any thing in Rent, for the two Hotel keepers could much better afford to pay the rent of all six
                            Hotels with 50 boarders each, than the Six can afford to pay their respective rents as they now stand, which is quite
                            manifest. Nor would the profits to two Hotel keepers with the present number of students be inordinate. With 50 boarders
                            Mr. Minor says from 8 to 10.00 Dolls. may be made with economy & good management. And it appears to me, for much
                            less than this, we can only expect such incumbents or rather incumbrances as we have already found in 5 cases out of 6.
                            This then is my first choice of plans as to the Hotel keepers. But should you not concur with me in this, I should
                            designate Richardson Chapman & Gray as the Hotel keepers to be left out, with an informal intimation to the
                            Proctor, that if Mr. Carter would take Grays vacant Hotel with the understanding of its being for the benefit of Mrs. G. he
                            should have the refusal of it. In this case Minor will probably give up his contract, whose place, I think would be best
                            filled by Major Carr.
                        It escaped Mr. Cabells memory to say anything when we were together last, about dispensing with the meeting of
                            the Board in Decr. The faculty expressed some anxiety when I was up, that the meeting should not be postponed unless
                            unavoidable.
                        Mr. Bonnycastle has recd. some astronomical Instruments which he is anxious to place in a situation of safety
                            & usefulness, and urges some strong reasons in favor of the immediate erection of a small cheap building of Wood
                            about 12 feet square, as a temporary observatory I have instructed the Proctor to make an Estimate of its cost, and by your
                            leave will order its erection if the amount should not make too serious an inroad upon the funds—I am Dear Sir, with high
                            respect & Esteem Yours truly
                        
                        
                            
                                John H. Cocke sen.
                            
                        
                    